 In the Matter of BILL DANIELS,INC.,HALL-DODDS COMPANY, EM-PLOYERSandMECHANICS MOTORCITYLODGE No. 698 INTERNATIONALASSOCIATION OF MACHINISTS,PETITIONERCases Nos. 7-RC-757 and 7-RC-761.DecidedFebruary 8, 1959DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Harold L. Hudson, hearing officer.'The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection.withthis case to a. three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employers, Hall-Dodds Company and Bill Daniels, Inc.,are authorized Ford and Lincoln-Mercury dealers, respectively, oper-ating sales and service businesses in the State of Michigan under thecustomary sales agreement with the Ford Motor Company.The Em-ployers contend that, because they are engagedin businesssolely withinthe State of Michigan and no substantial quantity of the productsbought or sold by them flows directly across State lines, they are notengaged in operations affecting interstate commerce within the mean-ing of the Act.However, for the reasons advanced inJohns Brothers,Inc., et al.,84 NLRB 294, we find, contrary to the contention of theEmployers, that each of the Employers is engaged in commerce withinthe meaning of the National Labor Relations Act.1 The above-numbered cases were consolidated by order of the Regional Director, datedDecember 27, 1949.The Employers objected to the consolidated hearing in the above caseson the ground that they involve two separate Employers who are not in any way relatedor connected with each other. In view of the fact that there is no allegation or proof ofprejudice to either of the Employers by reason of the consolidated hearing, we hereby over-rule the Employer's objection.The units found are wholly separate.88 NLRB No. 119.572 BILL DANIELS, INC.5732.The labor organizations involved claim to represent certain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representationof certain employees of the Employers, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find that all employees of each Employer individually andseparately, excluding office and clerical employees, new and used carsalesmen, administrative and professional employees, watchmen, su-perintendents, service managers, shop foremen, and all supervisors asdefined in the Act, constitute separate appropriate units for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONS 2As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Bill Daniels, Inc., Dearborn, Michi-gan, and Hall-Dodds Company, Detroit, Michigan, respectively,separate elections by secret ballot shall be conducted as early as pos-sible but not later than 30 days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theseparate units found appropriate in paragraph numbered 4, above,who were employed during the payroll period immediately precedingthe date of this Direction of Elections, including employees who didnot work during said payroll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Mechanics Motor City Lodge No. 698 International As-sociation ofMachinists, or by United Automobile, Aircraft andAgricultural Implement Workers of America (UAW-CIO), or byneither.2 Any participant in the separate elections directed herein may, upon Its prompt requestto, and approval thereof by,the Regional Director,have its name removed from the ballot.